Citation Nr: 0906521	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1968.  He died in May 1994.  The appellant is the 
Veteran's widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran died in May 1994.  The death certificate 
lists the causes of death as sepsis due to acute leukemia.  

2.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability. 

3.  There is no evidence of sepsis or acute leukemia (i.e., 
the causes of the Veteran's death) during his military 
service or for many years thereafter, and the competent 
evidence of record reflecting no relationship between the 
causes of his death and his military service to include 
herbicide exposure, outweighs the evidence in support of a 
nexus.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1(k), 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the appellant dated in August 
2003.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her cause of death claim; (2) informing her 
about the information and evidence the VA would seek to 
provide; (3) informing her about the information and evidence 
she was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

With regards to the timing of her VCAA notice, the Board 
observes that the RO issued all VCAA notice prior to the 
December 2003 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error.   

However, with regards to the content of VCAA notice, the RO 
did not provide  notice that an effective date for the award 
of benefits will be assigned if Dependency and Indemnity 
compensation (DIC) benefits are awarded, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, since DIC benefits are being denied, no effective 
date will be assigned on this basis, so not providing 
additional notice concerning this downstream element of the 
claims is moot and, therefore, at most harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Thus, a further prejudicial error analysis by way of Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not required 
in this case due to the lack of Dingess notice.    

In addition, with regards to the content of VCAA notice, the 
Board observes that the VCAA notice letter was not fully 
complaint with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007), in that this letter only addressed the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  Notably, this letter 
failed to provide an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  At the time of his 
death, the Veteran did not have any service-connected 
conditions; rather, the appellant's case rests on a disorder 
that is currently nonservice-connected (i.e., leukemia).  
Therefore, there is a content error in the VCAA notice 
provided to the appellant.     

In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
appellant, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the appellant in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to the content error by not providing proper Hupp notice for 
her DIC claim has been rebutted:  (1) based on the 
communications sent to the appellant over the course of this 
appeal, she clearly has actual knowledge of the evidence she 
is required to submit in this case; and (2) based on her 
contentions and the communications provided to her by VA over 
the course of this appeal, a reasonable person would 
understand what is needed to prove her claim.

Specifically, the appellant and her representative submitted 
personal statements, a February 2009 Written Brief 
Presentation, a private nexus opinion, and a death 
certificate, showing actual knowledge of the evidence 
required to prove her DIC claim.  She indicated in her notice 
of disagreement (NOD) and substantive appeal why she believed 
the Veteran's nonservice-connected leukemia was related to 
his presumed herbicide exposure during his Vietnam service.  
Significantly, she submitted a medical opinion in support of 
her lay assertions.  Moreover, the July 2005 statement of the 
case (SOC) and April 2007 supplemental statement of the case 
(SSOC) provided the appellant with a summary of the pertinent 
evidence as to her cause of death claim, a citation to the 
pertinent laws and regulations governing her cause of death 
claim, and a summary of the reasons and bases for the RO's 
decision to deny her cause of death claim.  These documents 
also provided the relevant regulations and analysis pertinent 
to service connection claims based on herbicide exposure in 
Vietnam.  Overall, the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
her DIC claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the appellant was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  Therefore, the 
presumption of prejudice due to a content error for her cause 
of death claim has been rebutted.  

As for the duty to assist, the RO has obtained the Veteran's 
service treatment records (STRs) and private hospital records 
as identified and authorized by the appellant.  As noted 
above, the appellant and her representative have submitted 
personal statements, a February 2009 Written Brief 
Presentation, a private nexus opinion, and a death 
certificate.   

In addition, the Board finds that the evidence here does not 
require that a separate VA medical opinion be obtained with 
respect to appellant's cause of death claim for benefits.  In 
this vein, the Board acknowledges the recent Federal Circuit 
cases of DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), 
which held that 38 U.S.C.A. § 5103A(a) does not require the 
VA to assist a claimant in obtaining a medical opinion or 
examination in a DIC claim when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In essence, here, the VA Secretary's determination in 
the Federal Register that acute myeloid leukemia is not 
related to herbicide exposure constitutes a probative medical 
opinion against the claim, as it is based on an extensive 
body of evidence and research.  In the present case, it 
heavily outweighs the private opinion submitted by the 
appellant that provided no reasons and bases for its 
conclusion.  In addition, the STRs are silent for any 
reference to the leukemia or sepsis which caused the 
Veteran's death, and there is no evidence in the claims 
folder of these disorders until decades after service.  
Consequently, there is no reasonable possibility of 
substantiating this claim on any basis, and another medical 
opinion is not warranted.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  



Governing Laws and Regulations with Analysis - Cause of Death

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to 
disability compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  

Generally, a Veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

VA considers the Veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as malignant tumors, are presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Chronic 
lymphocytic leukemia is one of the diseases associated with 
herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant 
service connection, chronic lymphocytic leukemia may manifest 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In this case, the Veteran died on May [redacted], 1994.  He was 49 
years old.  Private hospital records dated in May 1994 during 
the weeks preceding his death reveal that he was 
hospitalized, diagnosed with, and treated for acute myeloid 
leukemia.  The death certificate lists the principal causes 
of death as sepsis due to acute leukemia.  No contributory 
causes of death were listed.  There is also no medical 
evidence in support of any other contributing causes of 
death.  At the time of his death, the Veteran did not have a 
single adjudicated service-connected disability.  

The appellant contends that the primary cause of death listed 
on the Veteran's death certificate, acute leukemia, is 
related to herbicide (Agent Orange) exposure during the 
Veteran's period of active military service in Vietnam in the 
1960s.  In other words, the appellant believes the evidence 
of record is sufficient to establish service connection for 
the Veteran's leukemia.  See November 2004 NOD; August 2005 
substantive appeal; and February 2009 Appellant's Brief.  

Initially, the Veteran's DD Form 214 confirms he served in 
Vietnam during the Vietnam era, so it is presumed he was 
exposed to an herbicide agent - such as Agent Orange, while 
there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  But with respect 
to presumptive service connection due to Agent Orange 
exposure, the Veteran's diagnosis of acute myeloid leukemia 
is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  The Veteran was not 
diagnosed with chronic lymphocytic leukemia, the only form of 
leukemia the presumption would apply to.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  In fact, VA has also specifically determined that 
except for chronic lymphocytic leukemia, all other types of 
leukemia are not associated with exposure to herbicide agent 
for purposes of the presumption.  See 72 Fed. Reg. 32,395-
32,399 (June 12, 2007) (emphasis added).  This does not, 
however, preclude the appellant from establishing her 
entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran (or 
appellant) may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court 
has specifically held that the provisions set forth in Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

At this juncture, the Board now turns to the central issue in 
this case - whether there is competent evidence of a 
relationship between the cause of the Veteran's death, acute 
myeloid leukemia, and his presumed herbicide exposure during 
his active military service.  38 C.F.R. §§ 3.1(k), 3.303; 
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); Van Slack, 5 Vet. App. at 502.  The medical 
evidence of record on this determinative issue of a nexus 
includes one favorable medical opinion and one unfavorable 
medical opinion.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the positive opinion, in March 2005, Dr. J.R., MD., who 
treated the Veteran prior to his death and signed his death 
certificate, opined that it is at least as likely not that 
herbicide exposure "could have" contributed to acute 
leukemia which was the cause of the Veteran's death.  The 
Board concludes that this opinion is entitled to limited 
probative value.  In particular, the examiner provided no 
reasons and bases for his opinion.  The failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Further, although Dr. J.R., treated the Veteran 
prior to his death, the Court has declined to adapt a 
"treating physician rule" which would afford greater weight 
to the opinion of a Veteran's treating physician over the 
opinion of a VA or other physician.  D'Aries v. Peake, 
22 Vet. App. 97 (2008); Winsett v. West, 11 Vet. App. 420, 
424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-3 
(1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Harder v. Brown, 5 Vet. App. 183, 188 (1993).   

As to the negative opinion, the VA Secretary has specifically 
found that there is inadequate or insufficient medical 
evidence to determine an association between exposure to 
herbicides and leukemia other than chronic lymphocytic 
leukemia.  See 72 Fed. Reg. 32,395-32,399 (June 12, 2007).  
In fact, the Federal Register specifically discussed acute 
myeloid leukemia, the cause of the Veteran's death, as a 
disorder not related to herbicide exposure.  This 
determination, based on thorough and substantive medical 
research, constitutes a valid medical opinion.  Acute myeloid 
leukemia was mentioned in the Federal Register as the most 
common leukemia among adults.  Risk factors for acute myeloid 
leukemia include high doses of ionizing radiation, 
occupational exposure to benzene, and some medications used 
in cancer chemotherapy.  Taking account of the available 
evidence and National Academy of Science's analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and leukemia other 
than chronic lymphocytic leukemia outweighs the credible 
evidence for such an association, such that he has determined 
that a positive association does not exist.  The VA 
Secretary's finding outweighs the private medical opinion of 
Dr. J.R., which fails to discuss it reasons or bases.  In 
fact, it is highly unlikely that any medical opinion could be 
of sufficient weight to overcome the large body of evidence 
relied upon by the VA Secretary in making this negative 
finding.  This opinion is therefore entitled to significant 
probative value.    

Moreover, as to direct service connection, STRs are negative 
for any complaint, treatment, or diagnosis of leukemia or 
sepsis during service.  Post-service, the first mention in 
the claims file of complaints or treatment for symptoms of 
sepsis or leukemia is from January 1994, so approximately 25 
years after the Veteran's discharge from service.  See 
private Venice Hospital records dated in May 1994.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for his causes of death based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  In addition, the presumption 
of in-service incurrence for chronic diseases, in this case a 
malignant tumor, is not for application.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Thus, the Board finds that service connection for acute 
myeloid leukemia on a direct basis, to include as due to 
herbicide exposure, is not warranted.  Even though he is 
presumed exposed to a herbicide as a result of his service in 
Vietnam under 38 C.F.R. § 3.307(a)(6), as already alluded to 
above, the evidence of record against a nexus outweighs the 
evidence in support of a nexus.  

The Board emphasizes that, although the appellant is 
competent to report her observations on the Veteran's medical 
symptoms and discomfort before his death, she is not 
competent to render an etiological opinion as to the medical 
etiology of his causes of death, absent evidence showing that 
she has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
Veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER


Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


